 
 
V 
108th CONGRESS 2d Session 
H. R. 5376 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2004 
Mr. Collins introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
For the relief of Nancy P. Gilbert. 
 
 
1.Posthumous promotionNancy P. Gilbert, formerly of Marietta, Georgia, is hereby posthumously promoted to the position of GS–1810-13 supervisory investigator in the Atlanta District Office of the Equal Employment Opportunity Commission, effective as of July 2, 2001. This section shall not be taken into account for any pay or other personnel management purposes. 
 
